DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 7, 10, 13, and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, and 14 of U.S. Patent No. 10, 934,838. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grisham (US 20050011199 A1) in view of Bachar (US 20140353476 A1).
With regards to claim 1, Grisham discloses an optical detection system comprising: a fiber optic cable 136 to be disposed in a downhole location, the fiber optic cable including a sensing location to generate a reflected measurement signal representative of measurement parameters [0023]; a light source 135 to transmit a measurement signal to cause the sensing location to provide the reflected measurement signal [0024]; and an optical detector 137 for detecting the reflected measurement signal received over the fiber optic cable [0024]. Grisham discloses that the optical detector used may be any appropriate light receiver, but does not explicitly teach a superconducting nanowire SPD (SNSPD) or the housing and cryogenic cooler as claimed. Bachar discloses an optical detector comprising a superconducting nanowire single-photon detector (SNSPD) 23 for detecting light received at an input section of fiber optic cable 20; a housing [0043] (optical cavity) for enclosing the optical detector and to optically shield the optical detector (the optical cavity is configured to trap internal light and thus suggests opaque or shields external light [0048]); a light source 29 separate from the optical detector and the housing; and a cooler configured to maintain 
With regards to claim 2, although neither Grisham nor Bachar explicitly teaches a cryogenic cooler using liquid helium or liquid nitrogen, such liquids are well known in the art for providing extremely cold temperature coolant for effectively cryogenic cooling. Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Grisham and Bachar.
With regards to claim 3, neither Grisham nor Bachar explicitly teaches a meandering nanowire structure or an interleaved nanowire structure. Nevertheless, the claimed nanowire structures were generally known. Modifying Grisham and Bachar with either of the claimed nanowire structures would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention, in order to optimize photon absorption.
With regards to claim 5, Bachar teaches it was known to form nanowires of the SNSPD surface of a magnesium oxide substrate [0002].

With regards to claims 7-9, Grisham in view of Bachar do not teach the common ground or the two substrate configurations as claimed. However, such modification were generally known. As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify the combination of Grisham and Bachar with the common ground and the two substrate configurations as claimed in order to optimize photon absorption.

Allowable Subject Matter
Claims 20-23 are allowed.
Claims 10-13 and 16-19 would be allowable if rewritten or amended to overcome the double patenting rejection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art teach a monitoring unit coupled to an output of the SNSPD, the monitoring unit having an impedance lower than an impedance of a non-superconducting region of the SNSPD, the monitoring unit configured to provide measurement data of the SNSPD and the step of detecting an optical signal at the optical detection apparatus upon measuring a voltage proportional to the superconducting critical current of the SNSPD, the voltage being generated when photons received at the SNSPD raise the temperature of the SNSPD above the superconducting range of the SNSPD to create an electrical impedance in the SNSPD.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884